DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 requires a space within the words: “ 20-30°Cfor ”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CA 2958870) and in view of Shen (CN 104528755) and in view of Iacopi (US Pub.: 2007/0189961) and in view of Moulton (US Pub.: 2016/0264428).
	As to Claims 1 and 5, Zhang describes a method for manufacturing a silicoaluminophosphate (abstract).  The process of making involves combining a phosphate source, an aluminum source and a silicon source in a slurry (para. 24).  Additionally, the slurry includes one or more structure directing agent(s) (para. 28). The slurry is formed using water (para. 29).  The mixture of these are mixed and agitated (para. 29).  Although Zhang does not specifically state that the mixing is uniform, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that mixing of these 
The solution is then aged, followed by crystallized (para. 24).  Aging occurs at 10-170 degrees C from 1-30 hrs (para. 33).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	The product is then washed (para. 41).  This washing step is performed by washing with water to remove residual compounds and salts using a number of washing steps (para. 41).  The washing is performed so that the pH of the washing water is adjusted to produce a solid devoid of impurities (para. 41).  Although Zhang does not specifically state that the washing produces a neutral solid, but since the washing is performed repeatedly to remove all impurities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the washing produces a solid of neutral pH.  After the washing, the product is then dried (para. 42).
Zhang does not teach that crystallization is performed by ionzing-radiation.   As to the alkali content, Zhang does not specifically teach the inclusion of alkali in the formation slurry.
	As to crystallization being performed by ionizing radiation, Shen describes a method of preparing a zeolite molecular sieve by mixing an aluminum source, a silicon source, sodium hydroxide, water and a directing agent (title).  The mixture is aged (title).  After aging, Shen explains that the slurry is transferred to a microwave device in order to crystallize the mother liquid and form a solid product (abstract, “Novelty”).  The product is then dried (abstract, “Novelty”).  
	The references do not specifically state that the microwaving step uses ionizing radiation.
	Iacopi describes a method of using a microwave to emit ultraviolet radiation to a zeolite (para. 95).  The exposure produces in-situ crystallization of the zeolite (para. 75).  Iacopi explains that the UV removes the organic template (abstract) and that this is already known in the prior art (para. 7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a UV-assisted microwave, as taught by Iacopi for use in the crystallization step of Zhang because Shen explains that microwaving facilitates crystallization and Iacopi explains that the UV features removes unwanted organic templates in the compound. 
	As to the use of NaOH, Shen teaches inclusion of NaOH in the reaction mixture, but does not explain the reason.
	Moulton explains that typically alkali metal hydroxides, such as sodium hydroxide is added to a zeolite reaction slurry (para. 97).  The reference explains that this is optional based on the basicity of the slurry (para. 97).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NaOH in the zeolite slurry manufacture, as taught by Shen for use in making the SAPO of Zhang because Moulton explains that the NaOH is used to adjust the basicity of the slurry.

	As to Claim 2, Zhang teaches that the silicon source can be silica (para. 27).

	As to Claim 3, Zhang teaches that the aluminum source can be aluminum hydroxide (para. 26).

	As to Claim 4, Zhang teaches that the phosphorous source can be phosphoric acid (para. 25).

	As to Claim 10, Iacopi teaches that the UV light is performed for about 5 minutes (para. 95).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the crystallization step of Zheng using ionizing microwaves for 5 minutes, as taught by Iacopi because Shen explains that microwaving facilitates crystallization and Iacopi explains that the UV features removes unwanted organic templates in the compound. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shen, Iacopi and Moulton as applied to claim 1 above, and further in view of Cao (US Pub.: 2003/0232718).
Zhang teaches that useable structure directing agents includes tetraethyl ammonium compounds (para. 31), but not the specific ones in the claim.
Cao describes a method of making silicoaluminophosphates (title, abstract).  Among the structuring directing agents that are useable includes tetraethyl ammonium bromide (para. 57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bromine-form of tetraethyl ammonium, as taught by Cao for use in the manufacture of SAPO, as taught by Zhang, Shen, Iacopi and Moulton because Zhang explains that tetraethyl ammonium compounds are useable and Cao describes the bromine-form as particularly effective.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shen, Iacopi and Moulton as applied to claim 1  above, and further in view of Lok (US Pat.: 4440871).
	Lok describes a method of making a silicoaluminophosphate (title and abstract).  Lok explains that in their process, the following combination of ingredients may be used:  

    PNG
    media_image1.png
    348
    514
    media_image1.png
    Greyscale
(col. 6, lines 1-9).
	Here, the amount of alkali, which is M in the Lok reference, can range from zero to 2.5 (col. 6, lines 5-6).
	Lok then explains that the R compound, which in their case is the organic templating agent, can be in the mixture from 0 to 3 (col. 6, lines 1-5).  As to the water content, Lok discloses an amount with a value or “c”, which ranges from zero to 500 (col. 6, lines 6-7).		
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sum moles of silicon, aluminum and phosphorus in ratio with an alkaline source, a template and water in the ranges described by Lok (and that overlap the claimed ranges) for use in the aluminosilicate of Zhang, Shen, Iacopi and Moulton because these ranges for each compound is known to be effective amounts for use in manufacturing the same silicoaluminophosphate composition. 
	
	Claims 8, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shen, Iacopi and Moulton as applied to claim 1  above, and further in view of Le (VN 56286).
	Le describes a means of forming a zeolite using gamma rays irradiation from 50-140kGy (“Novelty”).  This method produces a zeolite with higher crystallinity (Description).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the UV microwaving of Zhang, Shen, Iacopi and Moulton with an radiation strength of 50-140 Gy, as taught by Le for use in synthesizing zeolite because Le explains that this intensity produces higher crystallinity.

	As to Claim 12, Iacopi teaches that the UV light is performed for about 5 minutes (para. 95).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the crystallization step of Zheng using ionizing microwaves for 5 mins, as taught by Iacopi because Shen explains that microwaving facilitates crystallization and Iacopi explains that the UV features removes unwanted organic templates in the compound.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

January 20, 2022